Title: To James Madison from John Armstrong, Jr., 13 January 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 13 Jany 1808.

The conjecture offered in my last letter with regard to the Embargo of our vessels, turns out to be correct.  The order was intended to be confined to vessels of friendly and allied powers, or powers having both these characters.  The word neutral crept into it merely by mistake.  An extract from the Minister’s letter to me on that subject is as follows viz "Aucun ordre n’a ete donné pour retenir les Navires neutres dans les ports de l’Empire, et dès que j’ai eu connaissance de l’erreur commise à cet égard je me suis hâté de la relever et de notifier expressément que les Navires neutres et particulierement ceux des Etats Unis devaient jouir de d’une entière liberté."  I subjoin also a copy of a letter in answer to the remonstrances I have made against the new arrêté of the 17th. of Decembr. last.  By this you will see that the captures under this decree, like those under that of Nov. 1806, are in the nature of detentions, and that in the contingency of an exclusion of British Commerce from the United States the Ships and cargoes will be immediately released.  I expect from one moment to another the Emperor’s orders for immediately raising all the sequestrations which have taken  place under the Nov. decree.
The negociation for a peace thro’ the medium of Austria has failed.  The Emperor’s views seem to be seriously turned towards Spain.  I labor most diligently the adjustment of our disputes with that power.  From all I can See the moment is favourable to that object, but I need not tell an old Statesman that there may be much that cannot be Seen but by those behind the curtain.  On the whole, my opinion continues to be what it was at the date of my letter of the 15th. November last.  The measure, (or rather the preparation for taking the measure) then suggested, ought not to be delayed.  If found unnecessary, it may be readily relinquished.  I have the honor to be, with much respect Sir, Your most Obedient & humble Servant,

John Armstrong.

